DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-19 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection is necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al., US PG-Pub 2009/0237372, hereinafter Kim, in view of Lazaridis et al., US PG-Pub 2012/0218192, hereinafter Lazaridis.
Regarding Claim 1, Kim teaches an information processing apparatus (portable terminal 100), comprising: 
a display (display module 151); 
a plurality of sensors (touch pad 400) embedded in the display (Figs. 4-5, and corresponding descriptions; [0066]) configured to detect a touch operation of a finger of a user (finger 510) on the display ([0066]-[0069]), and detect a contactless operation of Fig. 5, and corresponding descriptions; [0070]-[0078]); and 
circuitry (controller 180) configured to: 
switch a control mode of the information processing apparatus between a first control mode that controls execution of processes according to the touch operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user has touched the surface of the touch screen), and a second control mode that controls execution of processes according to the contactless operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user is making a contactless entry based on the time the user’s finger has stayed in a given non-contact zone), and 
control an application program using either the first or the second control mode (Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
	However, Kim does not explicitly teach wherein in the second control mode, the circuitry controls the application program based on a contactless operation pattern and a two-dimensional coordinate of the contactless operation pattern, detected by the plurality of sensors.
Lazaridis teaches wherein in the second control mode, the circuitry controls the application program based on a contactless operation pattern (Lazaridis: [0032], noting the input may be a hover) and a two-dimensional coordinate of the contactless operation pattern (Lazaridis: [0032], [0036], [0039], noting the gesture may be a swipe or a clockwise circular gesture), detected by the plurality of sensors (Lazaridis: [0020]).
Lazaridis: [0036]), thereby providing a more intuitive user interaction.
Regarding Claim 2, Kim, as modified by Lazaridis, teaches the information processing apparatus of claim 1, wherein the circuitry switches the control mode to the second control mode (Kim: [0070]-[0078], noting how the distance detection unit 170 determines whether the user is making a contactless entry based on the time the user’s finger has stayed in a given non-contact zone), and controls the application program using the second control mode in a case where the application program supports the contactless operation (Kim: Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
Regarding Claim 3, Kim, as modified by Lazaridis, teaches the information processing apparatus of claim 1, wherein the application program is a web browsing program instructing the circuitry to control the display to display a web page (Kim: Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
Regarding Claim 4, Kim, as modified by Lazaridis, teaches the information processing apparatus of claim 3, wherein the circuitry is configured to: 
control the display to scroll up the web page in a case where at least one of the plurality of sensors detects a contactless operation indicating upward scrolling (Kim: Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input), and 
Kim: Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
Regarding Claim 5, Kim, as modified by Lazaridis, teaches the information processing apparatus of claim 1, wherein the plurality of sensors are a projection-type electrostatic-capacitance touch panel (Kim: Figs. 4-5, and corresponding descriptions; [0066]-[0069]).
Regarding Claim 8, Kim, as modified by Lazaridis, teaches the information processing apparatus of claim 1, wherein the circuitry is configured to increase a sensitivity of at least one of the plurality of sensors in a case where the circuitry determines that the application program supports the contactless operation Kim: ([0070]-[0078], noting how the distance detection unit 170 determines whether the user is making a contactless entry based on the time the user’s finger has stayed in a given non-contact zone).
Regarding Claim 17, Kim, as modified by Lazaridis, teaches the information processing apparatus of claim 1, wherein the contactless operation pattern includes at least one of: 
a pattern of moving the finger horizontally across the display (Kim: [0104]), 
a pattern of moving the finger over the display upwards along a long axis of the display (Kim: [0104]), or 
Kim: [0104]).
Regarding Claim 18, Kim, as modified by Lazaridis, teaches the information processing apparatus of claim 1, wherein the contactless operation pattern includes at least one of: 
a pattern of revolving the finger over the display in a clockwise direction (Lazaridis: [0032], [0036]), or 
a pattern of revolving the finger over the display in a counter-clockwise direction (Lazaridis: [0032], [0036]).
Regarding Claim 19, Kim, as modified by Lazaridis, teaches the information processing apparatus of claim 1, wherein the circuitry is configured to: 
compare the contactless operation pattern detected by the plurality of sensors with a plurality of contactless operation patterns stored in a memory (Lazaridis: [0036]-[0039]); 
identify a first contactless operation pattern, from among the plurality of contactless operation patterns (Lazaridis: [0036]-[0039]), that matches the contactless operation pattern detected by the plurality of sensors (Lazaridis: [0036]-[0039]); and 
control the application program based on the identified first contactless operation pattern (Lazaridis: [0036]-[0039]).
Regarding Claim 15, Kim teaches an information processing method ([0002]) performed by an information processing apparatus (portable terminal 100) including a display (display module 151) and a plurality of sensors (touch pad 400) embedded in the display (Figs. 4-5, and corresponding descriptions; [0066]) configured to detect a touch operation of a finger of a user (finger 510) on the display ([0066]-[0069]), and Fig. 5, and corresponding descriptions; [0070]-[0078]), the method comprising: 
switching a control mode of the information processing apparatus between a first control mode that controls execution of processes according to the touch operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user has touched the surface of the touch screen), and a second control mode that controls execution of processes according to the contactless operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user is making a contactless entry based on the time the user’s finger has stayed in a given non-contact zone), and 
controlling, using circuitry, an application program using either the first or the second control mode (Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
However, Kim does not explicitly teach wherein in the second control mode, the application program is controlled based on a contactless operation pattern and a two-dimensional coordinate of the contactless operation pattern, detected by the plurality of sensors.
Lazaridis teaches wherein in the second control mode, the application program is controlled based on a contactless operation pattern (Lazaridis: [0032], noting the input may be a hover) and a two-dimensional coordinate of the contactless operation pattern (Lazaridis: [0032], [0036], [0039], noting the gesture may be a swipe or a clockwise circular gesture), detected by the plurality of sensors (Lazaridis: [0020]).
Lazaridis: [0036]), thereby providing a more intuitive user interaction.
Regarding Claim 16, Kim teaches a non-transitory computer-readable medium ([0044]) including computer program instructions ([0044]), which when executed by an information processing apparatus (portable terminal 100) including a display (display module 151) and a plurality of sensors (touch pad 400) embedded in the display (Figs. 4-5, and corresponding descriptions; [0066]) configured to detect a touch operation of a finger of a user (finger 510) on the display ([0066]-[0069]), and detect a contactless operation of an operation element over the display (Fig. 5, and corresponding descriptions; [0070]-[0078]), cause the information processing apparatus to perform a method ([0002]), the method comprising: 
switching a control mode of the information processing apparatus between a first control mode that controls execution of processes according to the touch operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user has touched the surface of the touch screen), and a second control mode that controls execution of processes according to the contactless operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user is making a contactless entry based on the time the user’s finger has stayed in a given non-contact zone), and 
Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
However, Kim does not explicitly teach wherein in the second control mode, the application program is controlled based on a contactless operation pattern and a two-dimensional coordinate of the contactless operation pattern, detected by the plurality of sensors.
Lazaridis teaches wherein in the second control mode, the application program is controlled based on a contactless operation pattern (Lazaridis: [0032], noting the input may be a hover) and a two-dimensional coordinate of the contactless operation pattern (Lazaridis: [0032], [0036], [0039], noting the gesture may be a swipe or a clockwise circular gesture), detected by the plurality of sensors (Lazaridis: [0020]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the contactless gesture detection taught by Lazaridis into the device taught by Kim in order to allow the device to perform a specific function (Lazaridis: [0036]), thereby providing a more intuitive user interaction.

Claims 6-7 and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, as modified by Lazaridis, as applied to claim 1 above, and further in view of Tokutake, US PG-Pub 2013/0093719, hereinafter Tokutake.
Regarding Claim 6, Kim, as modified by Lazaridis, teaches the information processing apparatus of claim 1, wherein the plurality of sensors are a touch panel (Kim: touch screen 500) that includes: 
a control integrated circuit (Kim: controller 180).

Tokutake teaches a substrate layer (Tokutake: substrate layer, [0070]) including an insulator film (Tokutake: insulator film, [0070], Claim 3), and
an electrode layer (Tokutake: electrode layer, [0070]) arranged below the insulator film (Tokutake: [0070], Claim 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the layers taught by Tokutake into the device taught by Kim, as modified by Lazaridis, in order to allow for more accurate and multipoint touch detection (Tokutake: [0071]), thereby providing a higher quality user experience.
Regarding Claim 7, Kim, as modified by Lazaridis and Tokutake, teaches the information processing apparatus of claim 6, wherein the touch panel includes two layers of transparent electrodes in the electrode layer (Tokutake: [0070], Claim 4).
Regarding Claim 9, Kim, as modified by Lazaridis, teaches the information processing apparatus of claim 1, wherein the circuitry is configured to: 
receive electrostatic capacitance values output by at least one of the plurality of sensors (Kim: Figs. 4-5, and corresponding descriptions; [0066]-[0069]).
However, Kim does not explicitly teach compare the electrostatic capacitance values to a first predetermined threshold N value; 
determine that an operation received at the plurality of sensors is a touch operation in a case where at least one of electrostatic capacitance values received from the plurality of sensors is greater than or equal to a first predetermined threshold value.
Tokutake: Figs. 4A-4C, and corresponding descriptions; [0098]-[0107], noting the first threshold is for direct entry); 
determine that an operation received at the plurality of sensors is a touch operation in a case where at least one of electrostatic capacitance values received from the plurality of sensors is greater than or equal to a first predetermined threshold value (Tokutake: Figs. 4A-4C, and corresponding descriptions; [0098]-[0107], noting the first threshold is for direct contact).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the predetermined thresholds taught by Tokutake into the device taught by Kim in order to accurately detect a touch entry for an application (Tokutake: [0107]), thereby providing a better user experience.
Regarding Claim 10, Kim, as modified by Lazaridis and Tokutake, teaches the information processing apparatus of claim 9, wherein the circuitry is configured to: 
compare the electrostatic capacitance values to a second predetermined threshold value (Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]), the first predetermined threshold value being greater than the second predetermined threshold value (Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]), and 
determine that an operation received at the plurality of sensors is the contactless operation in a case where at least one of the electrostatic capacitance values is less than the first predetermined threshold and greater than or equal to the second Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]).
Regarding Claim 11, Kim, as modified by Lazaridis and Tokutake, teaches the information processing apparatus of claim 10, wherein the circuitry is configured to: 
obtain two-dimensional coordinate values corresponding to positions on the plurality of sensors at which the electrostatic capacitance values output by at least one of the plurality of sensors are less than the first predetermined threshold and greater than or equal to the second predetermined threshold value (Tokutake: Figs. 3, 7 and 10, and corresponding descriptions; [0114]-[0119]), 
detect a transition pattern of the two-dimensional coordinate values(Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]), 
switch the control mode to the second control mode (Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]), and 
control execution of a process of the application program using the second control mode based on the detected transition pattern of the obtained two-dimensional coordinate values (Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0120]).
Regarding Claim 12, Kim, as modified by Lazaridis and Tokutake, teaches the information processing apparatus of claim 10, wherein the circuitry is configured to: 
detect two-dimensional coordinate information corresponding to positions on the plurality of sensors at which the electrostatic capacitance values are greater than or equal to the first predetermined threshold value (Tokutake: Figs. 3, 7, and 10, and corresponding descriptions; [0114]-[0119]), 
Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]), and 
control execution of the process of the application program using the first control mode based on the two dimensional coordinate information (Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0120]).
Regarding Claim 13, Kim, as modified by Lazaridis and Tokutake, teaches the information processing apparatus of claim 11, wherein the detected transition pattern of the obtained two-dimensional coordinate values is a pattern of moving from a first location in the display to a second location in the display (Tokutake: Figs. 8C, 10 and 12C, and corresponding descriptions; [0144]-[0149]).
Regarding Claim 14, Kim, as modified by Lazaridis and Tokutake, teaches the information processing apparatus of claim 13, wherein the first location and the second location are different (Tokutake: Figs. 8C and 12C, and corresponding description; [0144]-[0149]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627